Citation Nr: 0630619	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-35 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 Department of Veterans 
Affairs (VA), Regional Office (RO), rating decision which 
established entitlement to service connection and assigned a 
30 percent disability rating.  

The Board notes that correspondence dated in July 2006 raised 
the issue of entitlement service connection for hearing loss.  
As this matter has not been adjudicated or developed for 
appellate review, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Effective March 17, 2003, the veteran's service-connected 
PTSD is manifested by an occupational and social impairment 
with reduced reliability and productivity due to symptoms 
including a flattened affect, memory impairment, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent rating, but 
no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in May 2003.  See VAOPGCPREC 8-
03; 69 Fed. Reg. 25180 (2004).  Adequate opportunities to 
submit evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.  Because of the decision in this case, 
any failure of VA to notify the veteran of the duty to notify 
and duty to assist in claim involving a disability rating and 
an effective date for the award of benefits is harmless 
error.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  Further attempts 
to obtain additional evidence would be futile.  Although the 
veteran's representative suggested additional development was 
required to obtain Social Security Administration (SSA) 
records, a review of the record reveals these records were 
received in September 2005 and considered in the September 
2005 supplemental statement of the case.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).


Evaluation of disability from mental disorders
(a) When evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. 
(b) When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 
(c) Delirium, dementia, and amnestic and other cognitive 
disorders shall be evaluated under the general rating formula 
for mental disorders; neurologic deficits or other 
impairments stemming from the same etiology (e.g., a head 
injury) shall be evaluated separately and combined with the 
evaluation for delirium, dementia, or amnestic or other 
cognitive disorder (see §4.25). 
(d) When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition (see §4.14). (Authority: 38 U.S.C. 1155) 38 C.F.R. 
§ 4.126 (2005)

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild 
memory loss (such as forgetting names, directions, recent 
events) 
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

The Court has held that global assessment of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores ranging 
between 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.  

In this case, the veteran asserts that his service-connected 
PTSD is more severely disabling than indicated by the present 
30 percent rating.  On VA examination in October 2003 he 
reported he experienced recurrent and intrusive distressing 
thoughts about Vietnam, nightmares, flashbacks, avoidance of 
thoughts and feelings about Vietnam, avoidance of people, 
crowds, and parties, an inability to feel emotion, difficulty 
falling asleep at night, difficulty controlling his anger, 
and difficulty concentrating.  It was noted that he last 
worked as a concrete truck driver in October 2001 and that he 
was presently receiving disability benefits.  The diagnoses 
included chronic PTSD.  A GAF score of 50 was provided.  

VA neuropsychological consultation in August 2004 noted the 
veteran had completed seven years of formal education and 
that he complained of memory and organizational difficulties.  
It was noted that he had been involved in approximately six 
motor vehicle accidents including an accident involving a 
head injury and loss of consciousness at age 22.  His medical 
history also included a stroke approximately five to six 
years earlier, but he stated that other than some right leg 
numbness the sequelae from that event had dissipated.  He had 
not worked since October 2001, following a motor vehicle 
accident wherein he injured his back.  The examiner noted the 
veteran was casually dressed and was able to maintain a 
socially appropriate conversation and responded well to 
verbal and nonverbal cues.  He typically understood the 
directions as provided, but at times seemed to take a little 
longer than normal to fully process them.  He worked calmly 
on each presented task.  Testing revealed overall 
intellectual abilities and general memory functions were in 
the average range of performance.  Neuropsychological 
evaluation revealed average cortical level functions.  There 
were minor deficits on measures of fine motor speed, auditory 
perception rhythmic patterns, and auditory discrimination of 
linguistics.  There were also relative deficits lower than 
expected based upon his overall performance on measures of 
non-verbal memory, processing speed, tactile motor 
functioning, and attention.  The examiner noted that the 
veteran's deficits were subtle.  

On VA examination in July 2005 the veteran reported he was 
not presently receiving treatment for PTSD, but that he was 
having more heart and back problems.  He stated he liked 
living alone, was not interested in another committed 
relationship, did not like social gatherings, avoid crowds 
and loud places, and about once a month experienced 
interrupted sleep with nightmares and flashbacks.  His 
vigilance and startle response were not described as intense, 
but certain smells triggered intrusive thoughts.  It was 
noted that he had served as a combat medic and that he 
avoided thoughts of Vietnam because it made him throw up.  

The examiner noted the veteran was groomed and neat in 
appearance.  He was cooperative at the interview, but his 
affect was constricted and almost flat and moody.  His speech 
was non-spontaneous, but he answered questions promptly and 
appropriately.  There was no evidence of psychosis.  His 
thinking was goal directed and relevant.  There was no 
problem with serial sevens and his concentration was good.  
He was fully oriented and able to abstract.  He did not 
exhibit any significant cognitive deficits and long and 
short-term memory were intact.  There was no evidence of 
suicidal or homicidal ideation.  Insight and impulse control 
were intact.  The diagnosis was chronic PTSD.  A GAF score of 
50 was provided noting that it was evidenced by a serious 
impairment in social functioning.  It was noted his most 
prominent symptoms appeared to be social isolation, 
avoidance, and nightmares.  

In correspondence dated in July 2006 the veteran's 
representative asserted that although injuries sustained in a 
truck accident had led to substantial physical disabilities, 
PTSD symptoms were severe enough on their own to make the 
veteran unemployable.  It was further contended that the 
veteran's symptoms, most especially an inability to establish 
and maintain effective relationships, warranted a 70 percent 
rating.

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is presently manifested by 
an occupational and social impairment with reduced 
reliability and productivity due to symptoms including a 
flattened affect, memory impairment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  These 
symptoms meet the criteria for an increased 50 percent rating 
and have been evident since the date of the veteran's initial 
claim.  A 50 percent rating is also is consistent with the 
assigned GAF scores of 50.  

Although the veteran reported a history of suicidal attempts 
in the 1970's, there is no evidence of any present suicidal 
ideation.  There is no evidence of any obsessional rituals 
which interfere with routine activities nor of intermittently 
illogical, obscure, or irrelevant speech.  Recent 
examinations do not reflect near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  While the veteran reported he 
had experienced problems in the past with his impulse 
control, the July 2005 VA examiner found his impulse control 
was intact.  There is no evidence of spatial disorientation, 
neglect of personal appearance, or difficulty in adapting to 
stressful circumstances.  

It is significant to note that the veteran is show to have 
demonstrated an apparent inability to establish and maintain 
effective relationships, but that VA regulations prohibit the 
assignment of an evaluation based solely upon social 
impairment.  See 38 C.F.R. § 4.126(b).  There is also no 
evidence of symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name as indicative of a total occupational 
and social impairment.  Therefore, the Board finds 
entitlement to a 50 percent rating, but no higher, is 
warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran's representative 
claims he is unemployable as a result of his PTSD, this 
assertion is inconsistent with the available medical evidence 
and the assigned GAF scores.  The Board finds a 50 percent 
rating represents a high degree, but less than marked, 
interference with employment consistent with the evidence of 
record.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to a 50 percent rating, but no higher, for PTSD 
is granted, subject to the regulations governing the payment 
of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


